307 S.E.2d 364 (1983)
309 N.C. 461
Gregg HORNBY d/b/a The Touch of Class
v.
PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE COMPANY, and C. Benjamin Spradley, d/b/a C. Benjamin Spradley Insurance.
No. 357P83.
Supreme Court of North Carolina.
September 27, 1983.
Rose, Rand, Ray, Winfrey & Gregory, Fayetteville, for the plaintiff.
Newton, Harris & Shanklin, Wilmington, for the plaintiff.
Crossley & Johnson, Wilmington, for the defendants.
Plaintiff's petition for discretionary review, 62 N.C.App. 419, 303 S.E.2d 332, under G.S. § 7A-31. Denied.